Exhibit 10.14
AMENDED AND RESTATED
AMSURG CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT SAVINGS PLAN, AS AMENDED

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article I TITLE AND DEFINITIONS     1  
 
           
1.1
  Definitions     1  
 
            Article II PARTICIPATION     9  
 
           
2.1
  Requirements for Participation     9  
 
            Article III DEFERRAL ELECTIONS     10  
 
           
3.1
  Elections to Defer Compensation     10  
3.2
  Investment Elections     10  
 
            Article IV DEFERRAL ACCOUNTS     11  
 
           
4.1
  Deferral Accounts     11  
4.2
  Company Contribution Account     12  
 
            Article V VESTING     12  
 
            Article VI DISTRIBUTIONS     13  
 
           
6.1
  Distribution of Deferred Compensation and Discretionary Company Contributions
    13  
6.2
  Unforeseeable Emergency Distribution     16  
6.3
  Inability to Locate Participant     17  
6.4
  Delay of Payment for Key Employees     17  
6.5
  Permissible Delays in Payment     17  
6.6
  Permitted Acceleration of Payment     18  
 
            Article VII ADMINISTRATION     18  
 
           
7.1
  Committee     18  
7.2
  Committee Action     19  
7.3
  Powers and Duties of the Committee     19  
7.4
  Construction and Interpretation     20  
7.5
  Information     20  
7.6
  Compensation, Expenses and Indemnity     20  
7.7
  Quarterly Statements; Delegation of Administrative Functions     20  
7.8
  Disputes     20  
 
            Article VIII MISCELLANEOUS     21  
 
           
8.1
  Unsecured General Creditor     21  
8.2
  Insurance Contracts or Policies     22  
8.3
  Restriction Against Assignment     22  
8.4
  Withholding     22  
8.5
  Amendment, Modification, Suspension or Termination     22  
8.6
  Governing Law     24  
8.7
  Section 409A     24  
8.8
  Receipt or Release     24  
8.9
  Payments on Behalf of Persons Under Incapacity     24  

i



--------------------------------------------------------------------------------



 



             
8.10
  Limitation of Rights and Employment Relationship     25  
8.11
  Headings     25  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AMSURG CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT SAVINGS PLAN, AS AMENDED
ARTICLE I
TITLE AND DEFINITIONS
          1.1 Definitions.
     Whenever the following words and phrases are used in this Plan, with the
first letter capitalized, they shall have the meanings specified below.
               (a) “Account” or “Accounts” shall mean all of such accounts as
are specifically authorized for inclusion in this Plan.
               (b) “Affiliate” shall mean any corporation which is a member of a
controlled group of corporations of which the Company is a member, or any
unincorporated trade or business which is under the common control of or with
the Company, or any affiliated service group of which the Company is a member,
which are required to be aggregated with the Company under section 414(b) or
414(c) of the Code, without substitution of a lower percentage for 80% in
applying section 1563(a)(1), (2) and (3) of the Code as permitted in section
1.409A-1(h)(3) of the Regulations.
               (c) “Base Salary” shall mean a Participant’s annual base salary,
excluding bonus, commissions, incentive and all other remuneration for services
rendered to Company and prior to reduction for any salary contributions to a
plan established pursuant to section 125 of the Code or qualified pursuant to
section 401(k) of the Code.
               (d) “Beneficiary” or “Beneficiaries” shall mean the person or
persons, including a trustee, personal representative or other fiduciary, last
designated in writing by a Participant in accordance with procedures established
by the Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No Beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. No designation of a Beneficiary
other than the Participant’s spouse shall be valid unless consented to in
writing by such spouse. If there is no such designation or if there is no
surviving designated Beneficiary, then the Participant’s surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the duly appointed and
currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary. In any case where there is no such personal representative of
the Participant’s estate duly appointed and acting in that capacity within
90 days after the Participant’s death (or such extended period as the Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that they are legally entitled
to receive the benefits specified hereunder. In the event any amount is payable
under the

1



--------------------------------------------------------------------------------



 



Plan to a minor, payment shall not be made to the minor, but instead be paid
(a) to that person’s living parent(s) to act as custodian, (b) if that person’s
parents are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Payment by Company pursuant to any unrevoked Beneficiary designation,
or to the Participant’s estate if no such designation exists, of all benefits
owed hereunder shall terminate any and all liability of Company.
               (e) “Board of Directors” or “Board” shall mean the Board of
Directors of Company.
               (f) “Bonuses” shall mean the bonuses earned as of the last day of
the Plan Year, provided a Participant is in the employ of the Company on the
last day of the Plan Year.
               (g) “Change in Control” shall mean the first to occur of any of
the following events:
                    (1) Any one person or group (as described in Regulations
promulgated under Section 409A) acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company; or
                    (2) Notwithstanding that the Company has not undergone a
Change in Control as described in Section 1.1(g)(1), a Change in Control of the
Company occurs on the date that either:
               (A) Any one person or more than one person acting as a group (as
described in Regulations promulgated under Section 409A), acquires or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons, ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of such corporation; or
               (B) A majority of members of the Company’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board prior to the date
of the appointment or election; or
                    (3) Any one person or group (as described in Regulations
promulgated under Section 409A) acquires or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons assets from the Company that have a total

2



--------------------------------------------------------------------------------



 



gross fair market value equal to or more than forty percent (40%) of all the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
     In determining whether a Change in Control has occurred, the following
rules shall be applicable:
                    (I) For purposes of a change in ownership described in
Section 1.1(g)(1) above, if any one person or more than one person acting as a
proxy is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation (or to cause a change in
the effective control of the corporation as described in Section 1.1(g)(2)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the corporation acquires its
stock in exchange for property will be treated as an acquisition of stock.
Section 1.1(g)(1) applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of Section
1.1(g)(1), persons will not be considered to be acting as a group solely because
they purchase or own stock of the same corporation at the same time or as a
result of a public offering. Persons will, however, be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
                    (II) For purposes of a change in effective control of a
corporation described in Section 1.1(g)(2) above, if one person, or more than
one person acting as a group, is considered to effectively control a corporation
within the meaning of Section 1.1(g)(2), the acquisition of additional control
of the corporation by the same person or persons is not considered to cause a
change in the effective control of the corporation within the meaning of
Section 1.1(g)(2) or to cause a change in the ownership of the corporation
within the meaning of Section 1.1(g)(1). Persons will or will not be considered
to be acting as a group in accordance with rules similar to those set forth in
clause (I) above and as specifically provided in section 1.409A-3(i)(5)(vi)(D)
of the Regulations under Section 409A.
                    (III) For purposes of a change in the ownership of a
substantial portion of a corporation’s assets described in Section 1.1(g)(3)
above, there is not

3



--------------------------------------------------------------------------------



 



a Change in Control event when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the transfer. A transfer of assets by a corporation is not treated as a change
in ownership of such assets if the assets are transferred to (i) a shareholder
of the corporation (immediately before the asset transfer) in exchange for or
with respect to its stock, (ii) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned, directly or indirectly, by the
corporation, (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all the outstanding stock of the corporation, or (iv) an entity,
at least fifty (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in immediately preceding
sub-clause (iii) of this clause (III). For purposes of the foregoing, and except
as otherwise provided, a person’s status is determined immediately after the
transfer of assets. Persons will or will not be considered to be acting as a
group in accordance with rules similar to those set forth in clause (I) above,
and as specifically provided in section 1.409A-3(i)(5)(vii)(C) of the
Regulations under Section 409A.
                    (IV) Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Regulation section 1.83-3(b) and (j)) the stock underlying
the option is not treated as owned by the individual who holds the option.
                    (V) Whether a Change in Control has occurred will be
determined by the Company in accordance with the rules and definitions set forth
in this Section 1.1(g). This determination shall be made in a manner consistent
with Section 409A and the Regulations thereunder.
               (h) “Code” shall mean the Internal Revenue Code of 1986, as
amended. Whenever a reference is made herein to a specific Code section, such
reference shall be deemed to include any successor Code section having the same
or a substantially similar purpose.
               (i) “Committee” shall mean the committee appointed by the Board
to administer the Plan in accordance with Article VII; provided that, if no
committee has been appointed by the Board in accordance with Article VII, the
Committee shall be the Compensation Committee of the Board.
               (j) “Company” shall mean AmSurg Corp.
               (k) “Company Contribution Account” shall mean the bookkeeping
account maintained by the Company for each Participant that is credited with an
amount equal to the Company Discretionary Contribution Amount, if any, and
earnings and losses on such amounts pursuant to Section 4.2.

4



--------------------------------------------------------------------------------



 



               (l) “Company Discretionary Contribution Amount” with respect to a
Participant shall mean such amount, if any, contributed by the Company, on a
purely discretionary basis, under the Plan for the benefit of Participant for a
Plan Year. Such amount may differ from Participant to Participant both in
amount, if any, and as a percentage of Compensation.
               (m) “Compensation” shall be base salary, bonus, and commissions.
               (n) “Deferral Account” shall mean the bookkeeping account
maintained by the Committee for each Participant that is credited with amounts
equal to (1) the portion of the Participant’s Compensation that he or she elects
to defer, and (2) earnings and losses pursuant to Section 4.1.
               (o) “Deferral Election Form” shall mean a form provided by the
Committee pursuant to which an Eligible Employee may (i) elect to defer
Compensation for a particular Plan Year in accordance with the Plan and
(ii) elect an Elected Withdrawal Schedule and/or an Elected Termination Schedule
with respect to the Compensation deferred for a particular Plan Year in
accordance with the Plan. The form and content of the Deferral Election Form may
be revised from time to time consistent with the Plan, by or at the direction of
the Company’s chief executive officer, chief financial officer or chief legal
officer.
               (p) “Distributable Amount” at any time shall mean the vested
balance in the Participant’s Deferral Account and Company Contribution Account
at such time.
               (q) “Domestic Relations Order” shall mean a judgment, decree or
order (including approval of a property settlement agreement) which is made
pursuant to a state domestic relations law, which relates to the provision of
child support, alimony payments or marital property rights to a spouse, child or
other dependent of a Participant (“Alternate Payee”), and which creates or
recognizes the existence of an Alternate Payee’s right to, or assigns to an
Alternate Payee the right to, receive all or a portion of the benefits payable
to a Participant.
               (r) “Early Retirement” shall mean a Participant’s Separation from
Service from the Company at a time that the Participant’s age plus years of
employment with the Company as of the date of the Separation from Service is
equal to or greater than 70.
               (s) “Effective Date” for this Amended and Restated Plan shall
mean February 7, 2008.
               (t) “Elected Termination Schedule” shall mean a distribution
schedule elected by a Participant, as set forth on the Deferral Election Form
for a Plan Year or as otherwise elected by the Participant pursuant to the Plan,
which shall govern certain withdrawals in accordance with Section 6.1(a) in the
case of a Participant who Retires or Separates from Service due to Long Term
Disability. Each Elected Termination Schedule shall satisfy the requirements of
Section 6.1(a).
               (u) “Elected Withdrawal Schedule” shall mean a distribution
schedule elected by a Participant as set forth on the Deferral Election Form for
a Plan Year or as otherwise elected by the Participant pursuant to the Plan,
which shall govern certain in-service withdrawals in

5



--------------------------------------------------------------------------------



 



accordance with Section 6.1(b). Each Elected Withdrawal Schedule shall satisfy
the requirements of Sections 6.1(c) and 6.1(d).
               (v) “Eligible Employee” shall be a select group of management
and/or highly compensated employees (within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1)) of AmSurg Corp. or any of its
Affiliates, designated by the Committee as eligible to participate under the
Plan. The Company shall have the authority to take any and all actions necessary
or desirable in order for the Plan to satisfy the requirements set forth in
ERISA and the regulations thereunder applicable to plans maintained for
employees who are members of a select group of management or highly compensated
employees.
               (w) “Fund” or “Funds” shall mean one or more of the deemed
investment funds selected by the Committee pursuant to Section 3.2(b).
               (x) “Identification Date” shall mean the date determined by the
Committee in accordance with section 1.409A-1(i)(3) of the Regulations which is
the last day of the 12-month period for determination of Key Employees. Unless
otherwise designated, the Identification Date shall be December 31.
               (y) “Initial Election Period” shall mean the 30-day period
following the time the Company designates an employee as an Eligible Employee;
provided, however, if a designated Eligible Employee participates in any other
nonqualified deferred compensation plan maintained by the Company that must be
aggregated with this Plan under Section 409A, then the Eligible Employee must
wait until the next Plan Year to begin to participate in this Plan.
               (z) “Interest Rate” shall mean, for each Fund, an amount equal to
the net gain or loss on the assets of such Fund during each business day or
other period, expressed as a percentage of the balance of the Fund at the
beginning of each business day or other period.
               (aa) “Key Employee” shall mean a “key employee” of the Company as
described in section 416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard
to section 416(i)(5) of the Code) (generally, an officer having annual
compensation of more than $150,000 (in 2008), as adjusted; a 5% owner; or a 1%
owner having annual compensation of more than $150,000), determined at any time
during the 12-month period ending on the Identification Date. A Participant who
is a Key Employee on an Identification Date shall be treated as a Key Employee
for the twelve month period beginning on January 1 (or such other date
designated in accordance with Section 6.4) immediately following such
Identification Date. For purposes hereof, the term “officer” shall be determined
on the basis of all facts, including the source of his authority, the term for
which elected or appointed, and the nature and extent of his duties. Generally,
the term “officer” means an administrative executive who is in regular and
continued service. An employee who merely has the title of an officer, but not
the authority of an officer, is not to be considered an officer hereunder.
Similarly, an employee who does not have the title of an officer but has the
authority of an officer is an officer for this purpose. Furthermore, for
purposes hereof, during any 12-month period following an Identification Date, no
more than fifty (50) employees of all members of the controlled group consisting
of the Company and all Affiliates, or if less, the greater of three
(3) individuals or ten percent (10%) of such employees of all members of such
controlled group, shall be treated as officers hereunder.

6



--------------------------------------------------------------------------------



 



               (bb) “Long Term Disability” shall mean a physical or mental
condition of a Participant resulting in:
                    (1) evidence that the Participant is deemed by the Social
Security Administration to be eligible to receive a disability benefit, or
                    (2) evidence that the Participant is (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering the
Company’s employees.
               (cc) “Normal Retirement” shall mean a Participant’s Separation
from Service from the Company or any of its Affiliates on or after such
Participant’s 65th birthday.
               (dd) “Open Enrollment Period” shall mean the December 1 through
December 31 immediately preceding each Plan Year.
               (ee) “Participant” shall mean any Eligible Employee who becomes a
Participant in this Plan in accordance with Article II.
               (ff) “Payment Date” shall mean (i) with respect to distributions
pursuant to an Elected Withdrawal Schedule previously elected by a Participant
for a particular Plan Year, the last regularly scheduled pay day during February
of the calendar year previously elected by the Participant in the relevant
Deferral Election Form regarding such Plan Year, and (ii) with respect to
distributions upon a Separation from Service or Retirement of a Participant, the
last regularly scheduled pay day during February of the calendar year beginning
after the Participant’s Separation from Service or Retirement. All initial first
year installments, or Distributable Amounts, paid as a result of an Elected
Withdrawal Schedule, Separation from Service, and/or Retirement, will be
determined based upon the prior year’s December 31st vested Account balances.
Subsequent year’s installments will be fixed at this same amount with only the
final installment changing to equal the value of the vested Account balance on
the preceding December 31st.
               (gg) “Plan” shall mean this Amended and Restated AmSurg Corp.
Supplemental Executive Retirement Savings Plan.
               (hh) “Plan Year” shall mean January 1 to December 31.
               (ii) “Regulations” shall mean the regulations promulgated by the
Treasury Department under the Code.
               (jj) “Retirement” or “Retires” shall mean a Participant’s
Separation from Service upon Normal Retirement or Early Retirement.

7



--------------------------------------------------------------------------------



 



               (kk) “Section 409A” shall mean section 409A of the Code, related
Regulations and guidance thereunder, including such Regulations and guidance
promulgated after the Effective Date of the Plan.
               (ll) “Separation from Service” or “Separates from Service” shall
mean for any Participant the occurrence of any one of the following events:

  (1)   The Participant is discharged by the Company;     (2)   The Participant
voluntarily terminates employment with the Company; or     (3)   The Participant
dies while employed with the Company.

                    For purposes of determining whether a Separation from
Service has occurred, the term “Company” shall include any “Affiliate”, and no
Separation from Service shall be deemed to have occurred if the Participant
remains employed by any Affiliate.
                    A Separation from Service does not occur if the Participant
is on military leave, sick leave or other bona fide leave of absence if the
period of leave does not exceed six months or such longer period during which
the Participant’s right to reemployment is provided by statute or contract. If
the period of leave exceeds six months and the Participant’s right to
reemployment is not provided either by statute or contract, a Separation from
Service will be deemed to have occurred on the first day following the six-month
period. If the period of leave is due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six months, where the impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29 month
period of absence may be substituted for the six month period.
                    Whether a termination of employment has occurred is based on
whether the facts and circumstances indicate that the Company and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Company if the employee has been providing services to the
Company for less than 36 months).
                    If a Participant provides services both as an employee and
as a member of the Board, the services provided as a director are not taken into
account in determining whether the Participant has incurred a Separation from
Service as an employee for purposes of this Plan, unless this Plan is aggregated
under Section 409A with any plan in which the Participant participates as a
director.
                    All determinations of whether a Separation from Service has
occurred will be made in a manner consistent with Section 409A and the
Regulations thereunder.

8



--------------------------------------------------------------------------------



 



               (mm) “Unforeseeable Emergency Distribution” shall mean a
distribution due to a severe financial hardship to the Participant resulting
from an illness or accident of the Participant or of his or her spouse, his or
her Beneficiary, or his or her dependent (as defined in Section 152 of the Code
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)), loss of a
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that would constitute
an unforeseeable emergency will depend upon the relevant facts and circumstances
of each case, but, in any case, an Unforeseeable Emergency Distribution may not
be made to the extent that such unforeseeable emergency is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of assets
would not itself cause severe financial hardship, or (iii) by cessation of
deferrals under this Plan.
ARTICLE II
PARTICIPATION
          2.1 Requirements for Participation. An Eligible Employee shall become
a Participant in the Plan by (i) timely completing and submitting a Deferral
Election Form for a Plan Year in accordance with Section 3.1(a), and all other
relevant and appropriate forms as required by the Committee, and (ii) completing
any medical questionnaire required pursuant to Section 8.2.
ARTICLE III
DEFERRAL ELECTIONS
          3.1 Elections to Defer Compensation.
               (a) Initial Election Period. Subject to the provisions of
Article II, each Eligible Employee may elect to defer a percentage of
Compensation by filing with the Committee a signed and completed election that
conforms to the requirements of this Section 3.1, on a Deferral Election Form,
no later than the last day of the Open Enrollment Period prior to each Plan
Year, or in the case of a newly designated Eligible Employee, on the last day of
his or her Initial Election Period subject to the limitations of Section 1.1(y)
of the Plan.
               (b) General Rule. The Compensation that an Eligible Employee may
elect to defer in accordance with Section 3.1(a) shall not exceed fifty
(50) percent of the Eligible Employee’s base salary; provided that an Eligible
Employee may defer up to fifty (50) percent of bonuses for a Plan Year; and
provided further that the total amount deferred by a Participant shall be
limited in any calendar year, if necessary, to satisfy Social Security Tax
(including Medicare), income tax and employee benefit plan withholding
requirements as determined in the sole and absolute discretion of the Committee.
An Eligible Employee may NOT elect to change or revoke an election to defer
commissions or salary during a Plan Year. Bonus deferral elections are ALSO
irrevocable for the Plan Year.

9



--------------------------------------------------------------------------------



 



               (c) Duration of Compensation Deferral Election. An Eligible
Employee’s initial election to defer Compensation upon his or her initial
participation in the Plan must be made prior to the end of the Initial Election
Period and shall be effective only with respect to Compensation earned in the
applicable Plan Year after such deferral election is processed. Elections made
under a Deferral Election Form shall remain in effect unless amended during a
subsequent annual Open Enrollment Period. A Participant who remains an Eligible
Employee for a subsequent Plan Year may increase, decrease or terminate an
election with respect to Compensation for any subsequent Plan Year by filing a
new signed and completed Deferral Election Form prior to the end of the Open
Enrollment Period prior to such Plan Year. Any subsequent Deferral Election
Forms executed by a Participant shall only apply to Compensation paid to the
Participant in subsequent Plan Years. For purposes of determining whether
amounts are paid with respect to services performed in a particular Plan Year,
Compensation paid on or after January 1 solely for services performed during the
final payroll period described in section 3401(b) of the Code containing the
immediately preceding December 31 shall be treated as Compensation for services
performed in the Plan Year when payment is made.
          3.2 Investment Elections.
               (a) At the time of making the elections described in Section 3.1,
the Participant shall designate, on a form provided by the Committee, the
investment funds or types of investment funds in which the Participant’s Account
will be deemed to be invested for purposes of determining the amount of earnings
to be credited to that Account. In making the designation pursuant to this
Section 3.2, the Participant may specify that all or any multiple of his or her
Account be deemed to be invested, in whole percentage increments, in one or more
of investment funds or types of investment funds provided under the Plan as
communicated from time to time by the Committee. On a form provided by the
Committee, a Participant may change each of the investment allocations monthly
while employed or after retirement. Changes made by the end of the month will be
effective the first business day of the following month. If a Participant fails
to elect a fund or type of fund under this Section 3.2, he or she shall be
deemed to have elected a money market type of investment fund as determined by
the Company in its sole discretion.
               (b) Although the Participant may designate an investment fund or
type of investments, the Committee shall not be bound by such designation. The
Committee shall select from time to time, in its sole and absolute discretion,
commercially available investments of each of the types communicated by the
Committee to the Participant pursuant to Section 3.2(a) above to be the Funds.
The Interest Rate of each such commercially available investment fund shall be
used to determine the amount of earnings or losses to be credited to
Participant’s Account under Article IV. Participants shall have no ownership
interests in any investments made by the Company.
ARTICLE IV
DEFERRAL ACCOUNTS
          4.1 Deferral Accounts.

10



--------------------------------------------------------------------------------



 



     The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant’s Deferral Account shall be further
divided into separate subaccounts (“investment fund subaccounts”), each of which
corresponds to an investment fund elected by the Participant pursuant to
Section 3.2(a). A Participant’s Deferral Account shall be credited as follows:
               (a) On the fifth business day after amounts are withheld and
deferred from a Participant’s Compensation, the Committee shall credit the
investment fund subaccounts of the Participant’s Deferral Account, for the Plan
Year in which the Compensation was earned, with an amount equal to Compensation
deferred by the Participant in accordance with the Participant’s election under
Section 3.2(a); that is, the portion of the Participant’s deferred Compensation
that the Participant has elected to be deemed to be invested in a certain type
of investment fund shall be credited to the investment fund subaccount
corresponding to that investment fund;
               (b) Each business day, each investment fund subaccount of a
Participant’s Deferral Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the prior day plus contributions credited that
day to the investment fund subaccount by the Interest Rate for the corresponding
fund selected by the Company pursuant to Section 3.2(b);
               (c) In the event that a Participant elects for a given Plan
Year’s deferral of Compensation to have an Elected Withdrawal Schedule, all
amounts attributed to the deferral of Compensation for such Plan Year shall be
accounted for in a manner which allows separate accounting for the deferral of
Compensation and investment gains and losses associated with such Plan Year’s
deferral of Compensation.
          4.2 Company Contribution Account.
     The Committee shall establish and maintain a Company Contribution Account
for each Participant under the Plan. Each Participant’s Company Contribution
Account shall be further divided into separate investment fund subaccounts
corresponding to the investment fund elected by the Participant pursuant to
Section 3.2(a). A Participant’s Company Contribution Account shall be credited
as follows:
               (a) On a date at the Company’s discretion, the Committee shall
credit the investment fund subaccounts of the Participant’s Company Contribution
Account with an amount equal to the Company Discretionary Contribution Amount,
if any, applicable to that Participant, that is, the proportion of the Company
Discretionary Contribution Amount, if any, which the Participant elected to be
deemed to be invested in a certain type of investment fund shall be credited to
the corresponding investment fund subaccount; and
               (b) Each business day, each investment fund subaccount of a
Participant’s Company Contribution Account shall be credited with earnings or
losses in an amount equal to that determined by multiplying the balance credited
to such investment fund subaccount as of the prior day plus contributions
credited that day to the investment fund subaccount by the Interest Rate for the
corresponding Fund selected by the Company pursuant to Section 3.2(b).

11



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     A Participant shall be 100% vested in his or her Deferral Account.
     A Participant’s Company Contribution Account will vest according to the
schedule set forth below.

          Plan Year*   Vested Percentage
 
       
Year 1**
    20 %
Year 2
    40 %
Year 3
    60 %
Year 4
    80 %
Year 5
    100 %

 

*   A Participant will be given vesting credit for a Plan Year on the last day
of that Plan Year if he is still employed.   **   Plan Year for which a Company
Discretionary Contribution Amount is made. Each Company Discretionary
Contribution Amount made pursuant to the Plan shall be subject to the vesting
schedule described above independently. For example, a Company Discretionary
Contribution Amount contributed by the Company in 2010 will fully vest in 2015,
whereas a Company Discretionary Contribution Amount contributed by the Company
in 2011 will not fully vest until 2016.

     Notwithstanding any other provision of the Plan, a Participant’s Company
Contribution Account balances will become fully vested on the earliest of the
following dates:
               (a) the date of the Participant’s Retirement;
               (b) the date of the Participant’s death, provided the Participant
is actively employed on such date;
               (c) the date of the Participant’s Long Term Disability, provided
the Participant is actively employed on such date;
               (d) the date of termination of the Plan;
               (e) the date of a Change in Control.
     The portion of a Participant’s Company Contribution Account, which is not
vested as described above, will be forfeited as of the date the Participant’s
Separation from Service.
     Notwithstanding any other provision of this Plan, if any amount of a
Participant’s Company Contribution Account regarding a particular Plan Year
(e.g., a Participant’s Compensation which is deferred for the 2010 Plan Year) is
scheduled to be distributed from the

12



--------------------------------------------------------------------------------



 



Participant’s Company Contribution Account prior to the Participant’s Separation
from Service at a time when the Participant is not 100% vested in such portion
of the Participant’s Company Contribution Account, then such unvested amount
shall remain in the Participant’s Account and continue to vest in accordance
with this Article V of the Plan and shall be paid (to the extent such amounts
later become vested) in accordance with Sections 6.1(a), (e) or (f) of the Plan
as the case may be.
ARTICLE VI
DISTRIBUTIONS
          6.1 Distribution of Deferred Compensation and Discretionary Company
Contributions.
               (a) Distribution upon Retirement or Separation from Service due
to Long Term Disability. In the case of a Participant who (i) (A) Retires or
(B) Separates from Service from the Company or an Affiliate due to Long Term
Disability (and, as a result of such Retirement or Separation from Service is no
longer employed by the Company or its Affiliates) and (ii) has an Account
balance of more than $50,000 at the time of such Retirement or Separation from
Service, the Distributable Amount shall be paid to the Participant either (i) in
substantially equal annual installments over ten (10) years commencing on the
Participant’s Payment Date (if no Elected Termination Schedule is filed with the
Company in accordance with this Section 6.1(a) regarding a particular Plan Year)
or (ii) in such form and at such time as otherwise set forth in a properly and
timely completed and filed Elected Termination Schedule elected by the
Participant on a properly executed Deferral Election Form provided by the
Company during each annual Open Enrollment Period (with respect to Compensation
earned in each individual Plan Year), provided that any such Elected Termination
Schedule provides for only one of the following alternatives:
                    (1) A lump sum distribution on the Participant’s Payment
Date.
                    (2) Substantially equal annual installments over five
(5) years beginning on the Participant’s Payment Date.
                    (3) Substantially equal annual installments over fifteen
(15) years beginning on the Participant’s Payment Date.
                    (4) Excluding lump sum elections or the final distribution
installment from any preceding installment election, which will be paid to
Participants as a lump sum distribution amount, all installment amounts paid to
Participants will be determined by dividing the December 31st vested Account
balance from the year prior to Participant’s Payment Date, by the number of
total installments elected. The amount determined shall remain fixed until the
final and last installment, which will be an increased or decreased distribution
amount in order to distribute the Plan Year’s remaining balance plus all accrued
gains/losses on the Plan Year’s balance being distributed.
                    A Participant may modify an Elected Termination Schedule
that he or she has previously elected with respect to a particular Plan Year’s
Compensation, provided such

13



--------------------------------------------------------------------------------



 



modification (i) shall not take effect until at least one (1) year after the
date the modification is made, (ii) occurs at least one (1) year before the
initial payment is due under the Elected Termination Schedule (with regard to
the particular Plan Year for which such Elected Termination Schedule relates) in
effect prior to the extension, and (iii) extends the Payment Date under the
Elected Termination Schedule (with regard to the particular Plan Year for which
such Elected Termination Schedule relates) for at least five (5) years. If an
attempted modification does not meet the requirements of the following sentence,
then it shall be void, and the Elected Termination Schedule in effect prior to
such attempted modification shall remain effective.
                    Notwithstanding any other provision of this Section 6.1(a),
in the case of a Participant who (i) (A) Retires or (B) Separates from Service
from the Company or an Affiliate due to Long Term Disability and (ii) has an
Account balance of $50,000 or less at the time of such Retirement of Separation
from Service, the Distributable Amount shall be paid to the Participant in a
lump sum distribution on the Participant’s Payment Date regardless of any
previous elections made by the Participant regarding his or her Accounts.
                    A Participant’s Account shall continue to be credited with
earnings pursuant to Section 4.1 of the Plan until all amounts credited to his
or her Account under the Plan have been distributed.
               (b) Distribution Under Elected Withdrawal Schedule (In-Service).
In the case of a Participant who has previously elected (pursuant to a properly
executed Deferral Election Form) an Elected Withdrawal Schedule with regard to
Compensation earned in a particular Plan Year which requires a distribution to
the Participant while the Participant is still in the employ of the Company or
an Affiliate, such Participant shall receive his or her Distributable Amount in
accordance with such Elected Withdrawal Schedule.
               (c) Permitted Withdrawal Schedules. A Participant’s Elected
Withdrawal Schedule with respect to Compensation deferred under this Plan for a
given Plan Year may not select a calendar year for the commencement of
distributions according to such Elected Withdrawal Schedule which is earlier
than two (2) years from the last day of the Plan Year during which the
Compensation was deferred and the Payment Date for such Elected Withdrawal
Schedule will be determined in accordance with the Plan with regard to such
calendar year. A Participant’s Elected Withdrawal Schedule shall otherwise
conform with the choices available on the applicable Deferral Election Form. An
Elected Withdrawal Schedule selected by a Participant under a properly executed
Deferral Election Form may only provide for the Distributable Amount to be paid
to the Participant from among the following alternatives:
                    (1) A lump sum distribution on the Participant’s Payment
Date.
                    (2) Annual installments over two (2) to five (5) years
beginning on the Participant’s Payment Date.
                    (3) Excluding lump sum elections or the final distribution
installment from any proceeding installment election, which will be paid to
Participants as a lump sum distribution amount, all installment amounts paid to
Participants will be determined by dividing the December 31st vested Account
balance from the year prior to Participant’s Payment Date, by

14



--------------------------------------------------------------------------------



 



the number of total installments elected. The amount determined shall remain
fixed until the final and last installment, which will be an increased or
decreased distribution amount in order to distribute the Plan Year’s remaining
balance plus all accrued gains/losses on the Plan Year’s balance being
distributed.
                    (4) All distributions under an Elected Withdrawal Schedule
will exclude any amounts in a Participant’s Company Contribution Account that
are not 100% vested in accordance with the vesting schedule set forth by the
Committee. Any nonvested amounts which are not distributed pursuant to this
subparagraph (4) shall remain in the Participant’s Account and continue to vest
in accordance with Article V of the Plan and shall be paid (to the extent such
amounts later become vested) in accordance with Sections 6.1(a), (e) or 6.1(f)
of the Plan as the case may be.
                         Notwithstanding any other provision of this
Section 6.1(b), if the Distributable Amount of a Participant’s Account balance
which is governed by an Elected Withdrawal Schedule is less than $25,000, then
such Elected Withdrawal Schedule shall be canceled and the Distributable Amount
of the Participant’s Account balance governed by such Elected Withdrawal
Schedule shall be paid to the Participant in a lump sum distribution on the
Participant’s Payment Date regardless of any previous elections made by the
Participant regarding his or her Accounts.
               (d) Extensions. A Participant may extend a previous Elected
Withdrawal Schedule regarding a particular Plan Year or change the form of
payment elected thereunder (for example, lump sum installment(s)), provided such
extension (i) shall not take effect until at least one (1) year after the date
on which the extension is made, (ii) occurs at least one (1) year before the
initial payment is due under the Elected Withdrawal Schedule in effect prior to
the extension, and (iii) extends the Payment Date under the Elected Withdrawal
Schedule for at least five (5) years. The Participant shall have the right to
twice modify any Elected Withdrawal Schedule in accordance with the preceding
sentence. In the event a Participant Separates from Service from the Company or
an Affiliate prior to the last scheduled distribution under an Elected
Withdrawal Schedule, other than by reason of death, the portion of the
Distributable Amount of the Participant’s combined Accounts under the Plan
associated with an Elected Withdrawal Schedule which have been not been
distributed prior to such Separation from Service shall be distributed in
accordance with Sections 6.1(a), (e) or (f) of the Plan, as the case may be;
provided, however, if the payment of such Distributable Amount pursuant to
Sections 6.1(a), (e) or (f) of the Plan would delay the payment of such amount
past the date by which such payment otherwise would have been made under the
Elected Withdrawal Schedule, then such Distributable Amounts shall be paid in
accordance with the Elected Withdrawal Schedule.
               (e) Distribution for Separation from Service due to Death. The
Beneficiary of a Participant who dies before the total Distributable Amount of
the Participant’s Account balance has been paid shall receive the amount of any
remaining Distributable Amount in a lump sum within ninety (90) days of the
Participant’s death, with the date of such distribution determined by the
Company in its sole discretion.
               (f) Distribution for Separation from Service Prior to Retirement
or not Due to a Long Term Disability. A Participant who Separates from Service
prior to Retirement or not due to Long Term Disability will receive the total
Distributable Amount of his or her Account

15



--------------------------------------------------------------------------------



 



balance in a lump sum within ninety (90) days following the date the
Participant’s Separation from Service occurs, with the date of such distribution
determined by the Company in its sole discretion. Any nonvested portion of the
Participant’s Account shall be forfeited.
          6.2 Unforeseeable Emergency Distribution.
     A Participant shall be permitted to elect an Unforeseeable Emergency
Distribution from his or her vested Accounts prior to the Payment Date, subject
to the following restrictions:
               (a) The election to take an Unforeseeable Emergency Distribution
shall be made by filing a form provided by and filed with Committee prior to the
end of any calendar month.
               (b) The Committee shall have made a determination that the
requested distribution constitutes an Unforeseeable Emergency Distribution in
accordance with Section 1.1(mm) of the Plan.
               (c) The amount determined by the Committee as an Unforeseeable
Emergency Distribution shall be paid in a single cash lump sum as soon as
practicable after the end of the calendar month in which the Unforeseeable
Emergency Distribution election is made and approved by the Committee.
               (d) If a Participant receives an Unforeseeable Emergency
Distribution, the Participant will be ineligible to participate in the Plan for
the balance of the Plan Year.
               (e) Any such distributions will be made pro rata and only from
fully vested Account balances.
     The amount of an Unforeseeable Emergency Distribution shall be limited to
the amount reasonably necessary to satisfy the emergency (which may include
amounts necessary to pay any federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the Unforeseeable Emergency
Distribution). The determination of the amount necessary to satisfy the
emergency shall take into account any additional Compensation which may result
from a cancellation of the Participant’s deferrals under this Plan in accordance
with Section 1.1(mm).
          6.3 Inability to Locate Participant.
     In the event that the Committee is unable to locate a Participant or
Beneficiary within two (2) years following the required Payment Date, the amount
allocated to the Participant’s Deferral Account shall be forfeited. If, after
such forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings.
          6.4 Delay of Payment for Key Employees.
               Except as otherwise provided in this Section 6.4, a distribution
made due to a Participant’s Separation from Service to a Participant who is a
Key Employee as of the date of his or her Separation from Service shall not
occur before the date which is six months after the Separation from Service.

16



--------------------------------------------------------------------------------



 



               For this purpose a Participant who is a Key Employee on an
Identification Date shall be treated as Key Employee for the twelve month period
beginning on the January 1 immediately following such Identification Date. The
Administrator may designate another date for commencement of this twelve month
period, provided that such date must follow the Identification Date and occur no
later than the first day of the fourth month thereafter, provided that such
designation is made in accordance with Regulations under Section 409A and is the
same for all nonqualified deferred compensation plans of the Company or any
Affiliate.
               The Plan Sponsor may elect to apply an alternative method to
identify Participants who will be treated as Key Employees for purposes of the
six month delay in distributions if the method satisfies each of the following
requirements: (i) the alternative method is reasonably designed to include all
Key Employees, (ii) is an objectively determinable standard provided no direct
or indirect election to any Participant regarding its application, and
(iii) results in either all Key Employees or no more than 200 Key Employees
being identified in the class as of any date. Use of an alternative method that
satisfies these requirements will not be treated as a change in the time and
form of payment for purposes of section 1.409A-2(b) of the Regulations.
     The six month delay does not apply to payments pursuant to a Domestic
Relations Order described in Section 6.6 or to payments that occur after the
death of the Participant.
          6.5 Permissible Delays in Payment.
     Distributions may be delayed beyond the date payment would otherwise occur
in accordance with the provisions of this Article VI in any of the following
circumstances as long as the Company treats all payments to similarly situated
Participants on a reasonably consistent basis.
               (a) The Committee may delay payment if it reasonably anticipates
that its deduction with respect to such payment would not be permitted due to
the application of section 162(m) of the Code. Payment must be made during the
Participant’s first taxable year in which the Committee reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of section
162(m) of the Code or during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the Company’s
taxable year in which the Participant Separates from Service or the 15th day of
the third month following the Participant’s Separation from Service.
               (b) The Committee may also delay payment if it reasonably
anticipates that the making of the payment will violate federal securities laws
or other applicable laws provided payment is made at the earliest date on which
the Committee reasonably anticipates that the making of the payment will not
cause such violation.
               (c) The Committee may delay payment during the periods specified
in Section 7.8 for review and appeal of claims or during any other period while
there is a bona fide dispute as to the amount or timing of such payment in
accordance with section 1.409A-3(g) of the Regulations.

17



--------------------------------------------------------------------------------



 



               (d) The Company reserves the right to amend the Plan to provide
for a delay in payment upon such other events and conditions as the Secretary of
the Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.
          6.6 Permitted Acceleration of Payment.
     The Committee may permit acceleration of the time or schedule of any
payment or amount scheduled to be paid pursuant to a payment under the Plan
provided such acceleration would be permitted by the provisions of section
1.409A-3(j)(4) of the Regulations. The Committee shall not permit any
Participant discretion with respect to whether a payment will be accelerated and
shall not permit any election, direct or indirect, by a Participant as to
whether the Committee’s discretion under this Section 6.6 will be exercised.
Acceleration of payments shall be permitted at such times and in such amounts as
specified in a Domestic Relations Order which is determined by the Committee to
be valid and which does not require the Plan to pay benefits in excess of the
Participant’s Accounts. The Committee may require that reasonable expenses
incurred and paid by the Company in evaluating the Domestic Relations Order and
complying with its terms shall be deducted from the Accounts of the Participant
to which it relates. Acceleration of benefit payments shall also occur under any
of the circumstances wherein the Plan is terminated pursuant to Section 8.5(b)
of the Plan.
ARTICLE VII
ADMINISTRATION
          7.1 Committee.
     The Board may appoint a committee to serve, at the pleasure of the Board,
as the Committee. The number of members comprising such committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Committee appointed pursuant to this Section 7.1 may resign by
delivering a written notice of resignation to the Board. The Board may remove
any member by delivering a certified copy of its resolution of removal to such
member.
          7.2 Committee Action.
     The Committee shall act at meetings by affirmative vote of a majority of
the members of the Committee. A majority of the members of the Committee shall
constitute a quorum in any meeting of the Committee. Any action permitted to be
taken at a meeting may be taken without a meeting if, prior to such action, a
written consent to the action is signed by all members of the Committee and such
written consent is filed with the minutes of the proceedings of the Committee. A
member of the Committee shall not vote or act upon any matter which relates
solely to himself or herself as a Participant. The Chairman or any other member
or members of the Committee designated by the Chairman may execute any
certificate or other written direction on behalf of the Committee.
          7.3 Powers and Duties of the Committee.
               (a) The Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of

18



--------------------------------------------------------------------------------



 



the Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:
                    (1) To select the Funds in accordance with Section 3.2(b)
hereof;
                    (2) To construe and interpret the terms and provisions of
this Plan;
                    (3) To compute and certify to the amount and kind of
benefits payable to Participants and their Beneficiaries;
                    (4) To maintain all records that may be necessary for the
administration of the Plan;
                    (5) To provide for the disclosure of all information and the
filing or provision of all reports and statements to Participants, Beneficiaries
or governmental agencies as shall be required by law;
                    (6) To make and publish such rules for the regulation of the
Plan and procedures for the administration of the Plan as are not inconsistent
with the terms hereof;
                    (7) To appoint one or more Plan administrators or any other
agent, and to delegate to them such powers and duties in connection with the
administration of the Plan as the Committee may from time to time prescribe; and
                    (8) To take all actions necessary for the administration of
the Plan, including determining whether to hold or discontinue the Policies.
          7.4 Construction and Interpretation.
     The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretations or construction shall
be final and binding on all parties, including but not limited to the Company
and any Participant or Beneficiary. The Committee shall administer such terms
and provisions in a uniform and nondiscriminatory manner and in full accordance
with any and all laws applicable to the Plan.
          7.5 Information.
     To enable the Committee to perform its functions, the Company shall supply
full and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other events, which cause
termination of their participation in this Plan, and such other pertinent facts
as the Committee may require.
          7.6 Compensation, Expenses and Indemnity.
               (a) The members of the Committee shall serve without compensation
for their services hereunder.

19



--------------------------------------------------------------------------------



 



               (b) The Committee is authorized at the expense of the Company to
employ such legal counsel, as it may deem advisable, to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan shall be paid by the Company.
               (c) To the extent permitted by applicable state law, the Company
shall indemnify and hold harmless the Committee and each member thereof, the
Board of Directors and any delegate of the Committee who is an employee of the
Company against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.
          7.7 Quarterly Statements; Delegation of Administrative Functions.
               (a) Under procedures established by the Committee, a statement
shall be made available to Participants with respect to such Participant’s
Accounts on a quarterly basis.
               (b) The Committee may delegate administrative duties under the
Plan to any one or more persons or companies selected by the Committee.
          7.8 Disputes.
               (a) Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as “Claimant”) must file a written request for such benefit with the Company,
setting forth his or her claim. The request must be addressed to the President
of the Company at its then principal place of business.
               (b) Claim Decision. Upon receipt of a claim, the Company shall
advise the Claimant that a reply will be forthcoming within ninety (90) days and
shall, in fact, deliver such reply within such period. The Company may, however,
extend the reply period for an additional ninety (90) days for special
circumstances.
               If the claim is denied in whole or in part, the Company shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (A) the specified reason or reasons for such
denial; (B) the specific reference to pertinent provisions of this Plan on which
such denial is based; (C) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation of why such material or such information is necessary;
(D) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and (E) the time limits for requesting a review
under subsection (c).
               (c) Request for Review. Within sixty (60) days after the receipt
by the Claimant of the written opinion described above, the Claimant may request
in writing that the Committee review the determination of the Company. Such
request must be addressed to the Secretary of the Company, at its then principal
place of business. The Claimant or his or her duly

20



--------------------------------------------------------------------------------



 



authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty (60) day period, he or she
shall be barred and estopped from challenging the Company’s determination.
               (d) Review of Decision. Within sixty (60) days after the
Committee’s receipt of a request for review, after considering all materials
presented by the Claimant, the Committee will inform the Participant in writing,
in a manner calculated to be understood by the Claimant, the decision setting
forth the specific reasons for the decision containing specific references to
the pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Committee will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.
               (e) Legal Action. A Claimant’s compliance with the foregoing
provisions of this Article VII is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.
ARTICLE VIII
MISCELLANEOUS
          8.1 Unsecured General Creditor.
     Participants and their Beneficiaries, heirs, successors, and assigns shall
have no legal or equitable rights, claims, or interest in any specific property
or assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).
          8.2 Insurance Contracts or Policies.
     Amounts payable hereunder may be provided through insurance contracts or
policies, the premiums for which are paid by the Company from its general
assets, and which contracts or policies are issued by an insurance company or
similar organization. In order to become a Participant under the Plan, an
Eligible Participant may be required to complete such insurance application
forms and insurance application worksheets as requested by the Committee in
connection with the acquisition of any such insurance contract or policy.
          8.3 Restriction Against Assignment.
     The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation.
Except for payments to an Alternate Payee pursuant to a Domestic Relations
Order, no part of a Participant’s Accounts

21



--------------------------------------------------------------------------------



 



shall be liable for the debts, contracts, or engagements of any Participant, his
or her Beneficiary, or successors in interest, nor shall a Participant’s
Accounts be subject to execution by levy, attachment, or garnishment or by any
other legal or equitable proceeding, nor shall any such person have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant,
Beneficiary or successor in interest is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.
          8.4 Withholding.
     There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes, which are
required to be withheld by the Company in respect to such payment or this Plan.
The Company shall have the right to reduce any payment (or compensation) by the
amount of cash sufficient to provide the amount of said taxes.
          8.5 Amendment, Modification, Suspension or Termination.
               (a) Power to Amend. The Committee may amend, modify or suspend
the Plan in whole or in part to the full extent permitted by and in accordance
with Section 409A and the Regulations promulgated thererunder, except that no
amendment, modification or suspension shall have any retroactive effect to
reduce any amounts allocated to a Participant’s Accounts.
               (b) Power to Terminate. The Plan may be terminated by the Company
under one of the following conditions:
                    (1) The Company may terminate the Plan at its sole
discretion, provided that:
               (A) All arrangements sponsored by the Company that would be
aggregated with this Plan under section 1.409A-1(c)(2) of the Regulations are
terminated with respect to all Participants;
               (B) No payments will be made, other than those otherwise payable
under the terms of the Plan absent a Plan termination, within twelve (12) months
of the termination of the Plan;
               (C) All payments will be made within twenty-four (24) months of
such termination;
               (D) The Company does not adopt a new arrangement that would be
aggregated with any terminated arrangement under Section 409A and the
Regulations

22



--------------------------------------------------------------------------------



 



thereunder at any time within the three year period following the date of
termination of the Plan, and
               (E) The termination does not occur proximate to a downturn in the
financial health of the Company.
                    (2) The Company, at its discretion, may terminate the Plan
within twelve (12) months of a corporate dissolution taxed under section 331 of
the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that amounts deferred under the Plan are included in the
gross income of Participants in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received):
               (A) The calendar year in which the Plan termination occurs;
               (B) The calendar year in which the amount is no longer subject to
a substantial risk of forfeiture; or
               (C) The first calendar year in which the payment is
administratively practicable.
                    (3) The Company, at its discretion, may terminate the Plan
pursuant to irrevocable action taken by the Company within the thirty (30) days
preceding or the twelve (12) months following a Change in Control, provided:
               (A) All agreements, methods, programs and other arrangements
sponsored by the Company (or its successor) immediately after the Change in
Control which are treated as a single plan under section 1.409A-1(c)(2) of the
Regulation are also terminated;
               (B) All payments to Participants are made within twelve
(12) months of the date of Plan termination; and
               (C) All participants under the other terminated similar
arrangements described in clause (A) are required to receive all amounts of
deferred compensation within twelve (12) months of the action taken by the
Company (or its successor) to terminate such arrangements.
                    (4) The Company may amend the Plan to provide that
termination of the Plan will occur under such conditions and events as may be
prescribed by the Secretary of the Treasury in generally applicable guidance
published in the Internal Revenue Bulletin.

23



--------------------------------------------------------------------------------



 



               (c) A Plan termination shall not have any retroactive effect to
reduce any amounts allocated to a Participant’s Accounts. In the event that this
Plan is terminated, the amounts allocated to a Participant’s Accounts shall be
distributed in a lump sum in accordance with the prior provisions of this
Section 8.5(b).
          8.6 Governing Law.
     This Plan shall be construed, governed and administered in accordance with
the laws of the State of Tennessee, except where pre-empted by federal law.
          8.7 Section 409A.
     The Plan is intended to conform with the requirements of Section 409A and
the Regulations issued thereunder and shall be implemented and administered in a
manner consistent therewith.
          8.8 Receipt or Release. Any payment to a Participant or the
Participant’s Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee and the Company.
          8.9 Payments on Behalf of Persons Under Incapacity.
     In the event that any amount becomes payable under the Plan to a person
who, in the sole judgment of the Committee, is considered by reason of physical
or mental condition to be unable to give a valid receipt therefore, the
Committee may direct that such payment be made to any person found by the
Committee, in its sole judgment, to have assumed the care of such person. Any
payment made pursuant to such determination shall constitute a full release and
discharge of the Committee and the Company.
          8.10 Limitation of Rights and Employment Relationship.
     Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or any Affiliate except as provided in
the Plan; and in no event shall the terms of employment of any Employee or
Participant be modified or in any way be affected by the provisions of the Plan.
          8.11 Headings.
     Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

24